                 Case 1:18-cv-02245-SAG Document 61 Filed 02/27/20 Page 1 of 1
                                         LOCHNER LAW FIRM, P.C.
                                                        91 MAIN STREET
TODD D. LOCHNER                                    ANNAPOLIS, MARYLAND 21401                      TLOCHNER@BOATINGLAW.COM
GREGORY R. SINGER                                                                                   GSINGER@BOATINGLAW.COM
EUGENE E. SAMARIN                         PHONE (443) 716-4400 | FACSIMILE (443) 716-4405         ESAMARIN@BOATINGLAW.COM
MELAINA D. HAISFIELD (OF COUNSEL)*                    WWW.BOATINGLAW.COM                         MHAISFIELD@BOATINGLAW.COM



                                                    February 27, 2020

      FILED VIA CM/ECF

      The Honorable Stephanie A. Gallagher
      United States District Court for the District of Maryland
      101 West Lombard Street
      Baltimore, Maryland 21201

               Re: Adams v. Sokol
               Case No.: 1:18-cv-02245-GLR
               Our No.: 15-149-01

      Dear Hon. Stephanie A. Gallagher,

               This joint letter is a response to your order for status update (ECF #60).

             At this time, the parties are contemplating another mediation of the case. Counsel will
      update the Court once a decision is reached.

              Further, the joint vessel inspection has not yet occurred, due to the current owner of the
      vessel avoiding service and relieving his counsel through whom the original inspection had been
      arranged. Counsel have discussed the matter and have agreed that Plaintiff may conduct the
      inspection, at their earliest available time. Counsel will work together to accommodate each
      other’s schedule. The inspection is currently scheduled for March 18, 2020, pending service
      upon the owner. Plaintiff requests that the court extend the discovery deadline, regarding the
      vessel inspection only, until April 15, 2020.


              /S/ Eugene E. Samarin                                       /S/ Robert O Brien
              Eugene E. Samarin, Esq. (# 19612)                           Robert O’Brien, Esq. (#00003)
              Todd D. Lochner, Esq. (# 25691)                             Bryant S. Green, Esq. (#19752)
              Lochner law Firm, P.C.                                      Niles, Barton & Wilmer, LLP
              91 Main Street, 4th Floor                                   111 S. Calvert Street, Suite 1400
              Annapolis, Maryland 21401                                   Baltimore, MD 21202
              (410) 716-4400                                              (410) 783-6300
              tlochner@boatinglaw.com                                     rpobrien@nilesbarton.com
              esamarin@boatinglaw.com                                     bsgreen@nilesbarton.com

              Counsel for Plaintiff Adams                                 Counsel for Defendant Sokol


      cc: All counsel of record (Via CM/ECF only)

      * Barred in Florida, Texas and District of Columbia
